DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
3.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“receiving, from the electronic device, an incoming communication triggered by the virtual agent included on the electronic device, 
the incoming communication including a request to share, with a second user, user information of a first user;
determining, based on privacy information associated with the first user and based on an identity of the second user,

triggering output to the electronic device of an outgoing communication related to the user information of the first user.”
Mizutani et al. (US 2009/0153493 A1) discloses in general, embodiments of the present invention provide an improvement by, among other things, providing a technique for differentiating between different levels of information when transmitting objects or files from one electronic device to another. In particular, according to one embodiment, a user can indicate which portion(s) (e.g., items of information) of an object or file (e.g., text message, multimedia message, text, audio and/or video file, etc.) he or she would like to transmit by using a different number of fingers (or other selection objects) to select the object or file to be transmitted, or to otherwise touch the electronic device touchscreen. The electronic device may, in response, determine the number of fingers (or other selection objects) used and then transmit only the corresponding portions (e.g., items of information) of the object or file.
The Examiner agrees with the Applicant’s Remarks that Independent Claim(s) 21, 28 & 35 does not teach or disclose the limitations of claim one that includes privacy information, various users and sharing information therefore the USC 103 Rejection is withdrawn. 
Claim(s) 22-27, 29-34, 36-40 which depend on 21, 28 & 35 therefore the 25 USC 103 Rejection is withdrawn for the same reasoning as mention above. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
That is, the combination of prior art does not each or suggest a specific implementation with the following distinct properties that include: 
1) a virtual agent 2) communications 3) request to share 4) privacy information 5) identify information 6) user information 7) output. 
Lastly, as evidenced by the prosecution history (see 01/24/2022 Applicant Arguments/Remarks, 09/23/2021 Non-Final Rejection) the Applicant Argument/Remarks, in respect to Claims(s) 21-40 were deemed persuasive and the 35 U.S.C 103 Rejection(s) of the above-mentioned claims are hereby withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

4. 	Claim(s) 21-40 is/are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. 							(US 2012/0011363 A1)  

Wakita et al 							(US 2005/0210395 A1) 
The present invention relates generally to an information processing system, a service providing apparatus and method, an information processing apparatus and method, a recording medium, and a program and, more particularly, to an information processing system, a service providing apparatus and method, an information processing apparatus and method, a recording medium, and a program that are suitably for use in remotely controlling real devices by operating icons in a virtual space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443